United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2409
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                              Bobby Hammond

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                          Submitted: March 4, 2019
                           Filed: March 13, 2019
                               [Unpublished]
                               ____________

Before BENTON, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
      Bobby Joseph Hammond appeals the district court’s1 order committing him to
the custody of the Attorney General for hospitalization under 18 U.S.C. § 4246.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       After a hearing, the district court found by clear and convincing evidence that
Hammond was suffering from a mental disease or defect such that his release would
create a substantial risk of bodily injury to another person or serious damage to the
property of another. See 18 U.S.C. § 4246. This court concludes the decision was
not clearly erroneous. See United States v. Williams, 299 F.3d 673, 676-78 (8th Cir.
2002) (standard of review).

       The commitment order is supported by medical opinions set forth in reports
prepared by mental health professionals where Hammond is presently confined for
treatment, and by defense counsel’s independent psychological examiner. The reports
noted that Hammond lacks insight into his mental condition, has difficulty controlling
the symptoms of his mental illness within a monitored environment, and indicated he
likely would not continue treatment if released. They concluded that there is a nexus
between Hammond’s mental illness and his destructive and aggressive behaviors, and
that he meets the criteria for section 4246 commitment. See United States v. Ecker,
30 F.3d 966, 970 (8th Cir. 1994) (factors determining potential dangerousness).

      This court notes that the Attorney General is under a continuing obligation to
exert reasonable efforts to place Hammond in a suitable state facility, and that
Hammond’s custodians must prepare annual reports concerning his mental condition
and the need for continued commitment. See 18 U.S.C. §§ 4246(d) and
4247(e)(1)(B).

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-
The judgment is affirmed. Counsel’s motion to withdraw is granted.
               ______________________________




                                -3-